                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-04983-FMO-MAA                                            Date: June 26, 2019
Title:      Daniel Ray Bennett v. L. J. Milusnic


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why the Petition Should Not Be
                                        Dismissed

       On June 4, 2019, Petitioner Daniel Ray Bennett, a federal inmate currently incarcerated at the
United States Penitentiary in Victorville, California, constructively filed a petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2241 (“Section 2241”). (“Petition,” ECF No. 1.) As discussed
below, the Court directs Petitioner to explain why the Petition should not be characterized and
dismissed as an uncertified second or successive motion pursuant to 28 U.S.C. § 2255 (“Section
2255”).

         Petitioner challenges a conviction and sentence he sustained over two decades ago in this
district for conspiracy to commit murder for hire, a crime to which he pleaded guilty. (See Petition
at 2); see also Plea Agreement, No. 2:96-cr-01140-MMM (C.D. Cal. Sept. 15, 1997), ECF No. 507;
Change of Pleas, No. 2:96-cr-01140-MMM (C.D. Cal. Sept. 16, 1997), ECF No. 528. 1 The Petition
alleges four grounds for relief: (1) the Petition meets the requirements of the savings clause,
allowing him to proceed pursuant to Section 2241; (2) Petitioner’s plea agreement was involuntary
given that the government withheld critical Brady evidence; (3) a wiretap authorization violated
Petitioner’s due process rights pursuant to the Fifth Amendment; and (4) Petitioner suffered
constitutionally ineffective assistance of counsel during the plea proceedings. (See Petition at 3-4.)


1
  The Court takes judicial notice of Petitioner’s prior proceedings in this district and in the Ninth
Circuit Court of Appeals. See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is
not subject to reasonable dispute because it . . . can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.”); Harris v. Cty. of Orange, 682 F.3d
1126, 1131-32 (9th Cir. 2012) (court may take judicial notice of “documents on file in federal or
state courts”).


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 5
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-04983-FMO-MAA                                           Date: June 26, 2019
Title:     Daniel Ray Bennett v. L. J. Milusnic

       Before the instant action, Petitioner filed an appeal and at least three motions pursuant to
Section 2255. See United States v. Bennett, 219 F.3d 1117 (2000) (affirming denial of motion to
suppress wiretap evidence), cert. denied, 531 U.S. 1056 (2000); Order Denying Petition for Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2255, United States v. Stanley, No. 2:96-cr-01140-MMM
(C.D. Cal. Mar. 21, 2002), ECF No. 1079 (denial of motion in No. 2:01-cv-09649-ER); Order
Denying Defendant’s Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C.
§ 2255, Stanley, No. 2:96-cr-01140-MMM (C.D. Cal. July 24, 2015), ECF No. 1248 (denial of
motion in No. 2:14-cv-04757-MMM); Order Denying Defendant Daniel Ray Bennett’s Motion to
Vacate, Set Aside or Correct Sentence Pursuant to 25 U.S.C. § 2255(f)(4), Stanley, No. 2:96-cr-
01140-MMM (C.D. Cal. Mar. 4, 2016), ECF No. 1260 (denial of Petitioner’s Section 2255 motion in
No. 2:15-cv-07947-SJO).

         To determine if this Court has jurisdiction over the Petition, the Court must resolve whether
it is properly brought pursuant to Section 2241 or Section 2255. Hernandez v. Campbell, 204 F.3d
861, 865 (9th Cir. 2000) (“[I]n order to determine whether jurisdiction is proper, a court must first
determine whether a habeas petition is filed pursuant to [28 U.S.C. § 2241] or [28 U.S.C. § 2255]
before proceeding to any other issue.”). A petitioner challenging “the manner, location, or
conditions of a sentence’s execution” must file a petition for writ of habeas corpus pursuant to
Section 2241 in the custodial court. Harrison v. Ollison, 519 F.3d 952, 956 (9th Cir. 2008). In
contrast, a Section 2255 motion filed in the sentencing court generally “provides the exclusive
procedural mechanism by which a federal prisoner may test the legality of detention.” Lorentsen v.
Hood, 223 F.3d 950, 953 (9th Cir. 2000). But a federal inmate is limited to one Section 2255 motion
unless he obtains a certificate from a United States Court of Appeals authorizing him to bring a
second or successive motion. See 28 U.S.C. § 2255(h).

        Although “restrictions on the availability of a § 2255 motion cannot be avoided through a
petition under 28 U.S.C. § 2241,” Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006), in limited
circumstances an inmate who already has brought a Section 2255 motion may challenge the legality
of detention by means of a Section 2241 action. See Alaimalo v. United States, 645 F.3d 1042,
1046-47 (9th Cir. 2011). Pursuant to Section 2255(e), often referred to as the “escape hatch” or
“savings clause,” a petitioner may challenge the legality of his sentence in a Section 2241 petition in
the custodial court if “his remedy under § 2255 is ‘inadequate or ineffective to test the legality of his
detention.’” Hernandez, 204 F.3d at 865 (quoting 28 U.S.C. § 2255(e)); see also Lorentsen, 223
F.3d at 953 (referring to Section 2255(e) as an “escape hatch”).



CV-90 (03/15)                           Civil Minutes – General                            Page 2 of 5
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-04983-FMO-MAA                                           Date: June 26, 2019
Title:     Daniel Ray Bennett v. L. J. Milusnic

        A petitioner may utilize the savings clause only if (1) the petition presents a claim of actual
innocence, and (2) the petitioner has not had an unobstructed procedural shot at presenting that
claim.” Marrero v. Ives, 682 F.3d 1190, 1192 (9th Cir. 2012). “To establish actual innocence for
the purposes of habeas relief, a petition must demonstrate that, in light of all the evidence, it is more
likely than not that no reasonable juror would have convicted him.” Alaimalo, 645 F.3d at 1047
(citation and quotation marks omitted). An individual who “was convicted for conduct not
prohibited by law” is actually innocent. Id. In considering whether the petitioner had an
unobstructed procedural shot at presenting his claim, courts consider “(1) whether the legal basis for
petitioner’s claim did not arise until after he had exhausted his direct appeal and first § 2255 motion;
and (2) whether the law changed in any way relevant to petitioner’s claim after that first § 2255
motion.” Id. (citation and quotation marks omitted).

        Here, the Petition challenges the legality of Petitioner’s conviction and sentence, not the
manner, location, or conditions of the execution of the sentence. (See Petition at 2.) Thus, unless
the savings clause applies, the Petition should be construed as a Section 2255 motion, not as a
Section 2241 petition. See Harrison, 519 F.3d at 961-62 (characterizing a Section 2241 petition not
“brought pursuant to the escape hatch” as a “disguised” Section 2255 motion). Fittingly, Petitioner
expressly invokes the savings clause. (See Petition at 15.) Petitioner asserts his Petition meets the
savings clause requirements because, after entering into the plea agreement, he discovered the
identity of and information about a key informant, Andrew Chambers, whose statements supported a
government agent’s affidavit, on the basis of which a court issued an order authorizing wiretap
surveillance of Petitioner. (See id. at 13-16); see also Bennett, 219 F.3d at 1120-21 (summarizing
factual context of Chambers’s role in Petitioner’s criminal case). Petitioner appears to assert that,
had he known information that could impeach Chambers’s credibility, such as instances of
Chambers’s false testimony in other trials, he would not have pleaded guilty and instead would have
sought a jury trial. (See Petition at 15-16.)

        The allegations in the Petition do not meet the savings clause requirements. First, Petitioner
does not assert a valid claim of actual innocence. Petitioner states that he is actually innocent
“because the government[’]s decision not to provide Andrew Chambers[’s] identity pre-plea was
intentionally done,” which “severely [a]ffected the proceedings in [their] totality.” (Id. at 15.)
Although withholding Chambers’s identity may have affected Petitioner’s decision to plead guilty
and, perhaps, the outcome of the criminal proceeding, this withheld information is irrelevant to the
question of whether Petitioner was actually innocent of the crime to which he pleaded guilty. Cf.
Bousley v. United States, 523 U.S. 614, 615 (1998) (“‘[A]ctual innocence’ means factual innocence,


CV-90 (03/15)                           Civil Minutes – General                            Page 3 of 5
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-04983-FMO-MAA                                          Date: June 26, 2019
Title:     Daniel Ray Bennett v. L. J. Milusnic

not mere legal insufficiency.”). Chambers’s identity and prior false testimony have no bearing on
whether “it is more likely than not that no reasonable juror would have convicted” Petitioner or
whether Petitioner was “convicted for conduct not prohibited by law.” Alaimalo, 645 F.3d at 1047;
see also Marrero, 682 F.3d at 1193 (“[A] purely legal claim that has nothing to do with factual
innocence . . . is not a cognizable claim of ‘actual innocence’ for the purposes of qualifying to bring
a § 2241 petition under the escape hatch.”). In other words, although Petitioner provides evidence
that he might not have pleaded guilty had he known impeachment information about Chambers, he
presents no evidence that he is actually innocent of the crime of conspiracy to commit murder for
hire.

        Second, even if Petitioner presented a claim of actual innocence, he already had an
unobstructed procedural shot to assert such a claim. Petitioner asserts that he did not know of the
factual predicate for the claims he brings in this proceeding—that is, “how critical Andrew
Chambers[’s] involvement was in his case”—until after he pleaded guilty. (Petition at 13; see also
id. at 13-14.) But Petitioner’s appeal and prior Section 2255 motions, which concern Chambers’s
role in Petitioner’s case, demonstrate that Petitioner had an unobstructed procedural shot at
presenting an actual innocence claim predicated on Chambers’s credibility. See, e.g., Bennett, 219
F.3d at 1121 (noting that “pertinent impeachment material” about Chambers, including his “lying
under oath in previous cases,” was not included in affidavit supporting application for wiretap);
Order Denying Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2255, at 2 & n.2, Stanley,
No. 2:96-cr-01140-MMM (C.D. Cal. Mar. 21, 2002), ECF No. 1079 (describing Petitioner’s
allegations from first Section 2255 motion bearing on Chambers’ credibility). In any event,
Petitioner’s argument pertains to the factual basis, not the legal basis, of his claims. The legal basis
for Petitioner’s claims existed as soon as he was sentenced, and Petitioner does not contend that the
relevant law has changed. See Alaimalo, 645 F.3d at 1047; cf., e.g., Harrison, 519 F.3d at 961
(concluding habeas petitioner had unobstructed procedural shot where Ninth Circuit and Supreme
Court precedent provided “ample basis” for petitioner to present his claim at the time of his guilty
plea, direct appeal, and first Section 2255 motion). Because Petitioner has shown no change in law
that might affect his claims, Petitioner has not shown that he lacked an unobstructed procedural shot
at presenting his claims.

       In sum, the Petition does not show that the savings clause is applicable to this action. Thus,
unless Petitioner can demonstrate in a written response to this Order that his action may be brought
pursuant to the savings clause, the Petition must proceed pursuant to Section 2255.



CV-90 (03/15)                          Civil Minutes – General                            Page 4 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:19-cv-04983-FMO-MAA                                         Date: June 26, 2019
Title:      Daniel Ray Bennett v. L. J. Milusnic

        Petitioner previously filed Section 2255 motions regarding the conviction and sentence
challenged in the instant Petition. See, e.g., Stanley, No. 2:96-cr-01140-MMM (C.D. Cal. Mar. 4,
2016), ECF No. 1260 (dismissing Section 2255 motion on the basis that it was second or
successive). Petitioner does not indicate that he has obtained a certification from the Ninth Circuit
authorizing him to file a second or successive Section 2255 motion. Should the Court construe the
Petition as a motion pursuant to Section 2255, dismissal would be appropriate considering
Petitioner’s previous Section 2255 motions. See United States v. Lopez, 577 F.3d 1053, 1061 (9th
Cir. 2009) (“If the petitioner does not first obtain our authorization, the district court lacks
jurisdiction to consider the second or successive application.” (citing Burton v. Stewart, 549 U.S.
147, 152-53 (2007))).

        Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend characterization of the Petition as a motion made pursuant to Section 2255 and dismissal
of the action as an unauthorized second or successive Section 2255 motion. Petitioner shall file a
written response addressing the Court’s concerns no later than twenty-one (21) days after service of
this Order. Alternatively, Petitioner may voluntarily dismiss this action without prejudice pursuant
to Federal Rule of Civil Procedure 41(a)(1). The Clerk is directed to attach Form CV-09 (Notice of
Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c)) to this Order to Show Cause.

        Petitioner is expressly cautioned that failure to respond to this Order to Show Cause
will result in a recommendation that the Petition be summarily dismissed without prejudice
for failure to prosecute and failure to comply with a court order pursuant to Federal Rule of
Civil Procedure 41(b), and for lack of jurisdiction pursuant to 28 U.S.C. § 2255(h) and Rule 9
of the Rules Governing Section 2255 Proceedings for the United States District Courts.

It is so ordered.

Attachment
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




                                                                        Time in Court:        0:00
                                                                  Initials of Preparer:       CSI


CV-90 (03/15)                          Civil Minutes – General                            Page 5 of 5
